Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 27, 2020

                                    No. 04-18-00834-CV

                          IN THE INTEREST OF T.R.H., a Child,

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-20578
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

        Appellant’s motion for extension of time to file a motion for rehearing is granted. We
order the motion for rehearing due February 3, 2020.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court